Case 2:20-cv-02576-CCC-MF Document 58 Filed 03/01/21 Page 1 of 1 PageID: 648
                                                                            WILLIAM P. DENI, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                            wdeni@gibbonslaw.com




                                                  March 1, 2021

VIA ECF

Honorable Mark Falk, U.S.M.J.
United States District Court
District of New Jersey
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

           Re: IN RE SUGAMMADEX
               Civil Action No. 20-2576 (CCC) (MF) (CONSOLIDATED)

Dear Judge Falk:

        This firm represents Plaintiffs Merck Sharp & Dohme B.V. and Organon USA Inc.
(collectively, “Plaintiffs”) in the above-referenced consolidated actions. We write, jointly with
counsel for Defendants in the related actions, to respectfully request that the telephone status
conference scheduled for March 3, 2021, be adjourned approximately thirty (30) days. The
parties have been proceeding in accordance with the Court’s Scheduling Order, (ECF No. 50),
with the next deadline after today being the parties’ completion of fact discovery relating to
claim construction on March 19, 2021.

           We thank the Court for its consideration of this request.

                                                  Respectfully submitted,


                                                  s/ William P. Deni, Jr.
                                                  William P. Deni, Jr.

cc: All counsel of record (via ECF)




Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
